Exhibit 10.8

 

[g193041ky01i001.gif]

 

April 22, 2009

 

Mr. Drew T. Ladau

10930 Green Heron Court

Charlotte, NC 28278

 

Dear Drew:

 

SPX Corporation (the “Company”) recognizes that your contribution to its growth
and success will be substantial and desires to assure your continued
employment.  In this regard, the Board of Directors of the Company (the “Board”)
recognizes that, as is the case with many publicly held corporations, the
possibility of a Change of Control (as defined in Section 2, below) may exist
and that such possibility, and the uncertainty and questions that it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disruptive circumstances arising from the possibility of
a Change of Control.

 

Further, it is the intent of the Board in adopting this agreement (the
“Agreement”) to assure the Company and its shareholders (i) of continuity of
management in the event of any actual or threatened Change of Control and
(ii) that key executive employees of the Company will be able to evaluate
objectively whether a potential Change of Control is in the best interests of
the shareholders.

 

In order to induce you to remain in the employ of the Company and to advance the
interests of the Company and its shareholders by providing you with appropriate
financial protection, the Board agrees that you shall receive the severance
benefits set forth in this Agreement in the event that you separate from service
due to a Change of Control as specifically provided in the remainder of this
Agreement.  For purposes of this Agreement, your employment with the Company
shall be deemed to be terminated when you have a “Separation from Service”
within the meaning of Section 409A of

 

1

--------------------------------------------------------------------------------


 

the Internal Revenue Code of 1986 (the “Code”), and references to your
termination of employment shall be deemed to refer to a Separation from Service.

 

1.             Term of Agreement.  This Agreement will become effective on the
date first written above (the “Effective Date”), and shall continue in effect
through the second (2nd) anniversary of the Effective Date (the “Term”);
provided, however, that this Agreement shall remain in effect and the Term shall
be extended automatically from year to year thereafter for one (1) additional
year unless, not later than six (6) months prior to the second (2nd) anniversary
of the Effective Date, or any subsequent anniversary of the Effective Date, the
Company gives written notice to you that it has elected not to extend this
Agreement.  Notwithstanding anything in this Section 1 to the contrary, if a
Change of Control occurs during the Term of this Agreement, the Term of this
Agreement shall be extended automatically to the second (2nd) anniversary of the
Change in Control.

 

2.             Change of Control of the Company.  No benefits will be payable
under the terms of this Agreement unless a Change of Control of the Company has
occurred.  A “Change of Control” shall be deemed to have occurred if:

 

(a)           Any “Person” (as defined below), excluding for this purpose the
Company or any subsidiary of the Company, any employee benefit plan of the
Company or of any subsidiary of the Company, or any entity organized, appointed
or established for or pursuant to the terms of any such plan that acquires
beneficial ownership of common shares of the Company, is or becomes the
“Beneficial Owner” (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this Section 2(a), the
following terms shall have the meanings set forth below:

 

2

--------------------------------------------------------------------------------


 

(i)            “Person” shall mean any individual, firm, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of any such entity.

 

(ii)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii)          A Person shall be deemed the “Beneficial Owner” of and shall be
deemed to “beneficially own” any securities:

 

(A)          that such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

 

(B)           that such Person or any of such Person’s Affiliates or Associates
has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)           that are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the extent contemplated by the proviso

 

3

--------------------------------------------------------------------------------


 

to Section 2(a)(iii)(B)(2) above) or disposing of any securities of the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding that such Person would be
deemed to own beneficially hereunder.

 

(b)           During any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such two (2)-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in Section 2(a), above, or Section 2(c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)           Approval by the shareholders of (or if such approval is not
required, the consummation of) (i) a plan of complete liquidation of the
Company, (ii) an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s assets, (iii) a plan of merger or
consolidation of the Company with any other corporation, or (iv) a similar
transaction or series of transactions involving the Company (any transaction
described in parts (i) through (iv) of this Section 2(c) being referred to as a
“Business Combination”), in each case unless after such a Business Combination
the shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

Notwithstanding any provision in this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in Section 2(a) or (c),
above, where, in connection with such transaction, you and/or any party acting
in concert with you substantially increase your, his or its, as the case may be,
ownership interest in the Company or a successor to the Company (other than
through conversion of prior ownership interests in the Company and/or through
equity awards received entirely as compensation for past or future personal
services).

 

4

--------------------------------------------------------------------------------


 

3.             Definitions.  The following definitions shall be used in
determining whether, under the terms of Section 4 hereof, you are entitled to
receive Accrued Benefits and/or Severance Benefits:

 

(a)           Disability.   For purposes of this Agreement, “Disability” shall
mean, in the written opinion of a qualified physician selected by the Company,
the Executive is by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, (x) unable to
engage in any substantial gainful activity, or (y) receiving income replacement
benefits for a period of not less than three (3) months under a Company
disability plan.

 

(b)          Retirement.  “Retirement” shall mean your voluntary separation from
service (other than for Good Reason, as defined below) at a time after you have
reached age sixty-five (65).

 

(c)           Cause.  “Cause” shall mean (i) your willful and continued failure
to substantially perform your duties with the Company (other than any such
failure resulting from Disability or occurring after issuance by you of a Notice
of Termination for Good Reason), after a demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not substantially performed your duties, and after you
have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) calendar days after receiving such demand, (ii) you
willfully engage in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise, or (iii) your having been convicted of (or
pleaded nolo contendere to) a felony that impairs your ability substantially to
perform your duties with the Company.  For purposes of this Section 3(c), no
act, or failure to act, on your part shall be deemed “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company.  In addition,
your employment shall be deemed to have terminated for Cause if, after your
employment has terminated, facts and circumstances are discovered that would
have justified a termination for Cause.

 

The Company shall make any decision that Cause exists in good faith.  For
purposes of this Agreement, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company or any successor or affiliate.  Any act, or failure to
act, on your part, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company or any
successor or affiliate shall be conclusively presumed

 

5

--------------------------------------------------------------------------------


 

to be done, or omitted to be done, in good faith and in the best interests of
the Company or any successor or affiliate thereof.

 

(d)           Good Reason.  You shall be entitled to terminate your employment
for Good Reason.  For purposes of this Agreement, “Good Reason” shall mean,
without your express written consent, the occurrence within two (2) years
following a Change of Control of the Company of any one (1) or more of the
following:

 

(i)            A reduction or alteration in your duties and responsibilities, or
the status of your position from those in effect on the day prior to the Change
of Control;

 

(ii)           A reduction by the Company in your base salary or in your most
recent annual target incentive award opportunity as in effect on the date hereof
or as the same shall be increased from time to time;

 

(iii)          The Company’s requiring you to be based at a location in excess
of one  hundred (100) miles from the location where you are currently based;

 

(iv)          The failure by the Company to continue in effect the Company’s
Individual Account Retirement Plan, Retirement Savings and Stock Ownership Plan,
Supplemental Retirement Savings Plan, Supplemental Retirement Plan for Top
Management, applicable executive bonus plan, 2002 Stock Compensation Plan, any
plans substituted for the above adopted prior to the Change of Control, or any
other of the Company’s employee benefit plans, policies, practices or
arrangements in which you participate, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) to provide similar benefits has
been made with respect to such plan(s); or the failure by the Company to
continue your participation therein (or in such substitute or alternative plan)
on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed as of the time of the Change of Control;

 

(v)           The failure of the Company to reinstate your employment in full
(in the same capacity that you were employed, or in a mutually agreeable
capacity) in the event that your employment was suspended due to a Disability
and, within three (3) years of the Disability, you request to be reinstated and
are ready, willing, and able to adequately perform your employment duties;

 

(vi)          The separation from service, replacement, or reassignment of
twenty-five percent (25%) or more of the elected officers of the Company
existing as of the day prior to a Change of Control, excluding any officer who
separates from service due to death, Disability, or Retirement, or who is
terminated by

 

6

--------------------------------------------------------------------------------


 

the Company for Cause, or who terminates other than for Good Reason (all as
herein defined);

 

(vii)         The failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform this Agreement, as
contemplated in Section 5 hereof; and

 

(viii)        Any purported termination by the Company of your employment that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 3(f), below, and for purposes of this Agreement, no such purported
termination shall be effective.

 

(ix)           At any time during the thirty (30)-day period beginning one
(1) year following a Change of Control, you shall be entitled to separate from
service for any reason, and such separation from service shall be deemed to be
for Good Reason for all purposes of this Agreement.

 

Your right to separate from service pursuant to this Section 3(d) shall not be
affected by your suspension due to Disability.  Your continued employment shall
not constitute a waiver of your rights with respect to any circumstance
constituting Good Reason hereunder, except that you must provide notice to the
Company of the existence of the condition described in above within a period not
to exceed ninety (90) days of the initial existence of the condition, and the
Company will have a period of at least thirty (30) days following the notice
during which it may remedy the condition.

 

(e)           Notice of Termination.  Any termination by the Company for Cause
or by you for Good Reason shall be communicated by Notice of Termination to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provisions so indicated.

 

(f)            Date of Termination.  “Date of Termination” shall mean the date
specified in the Notice of Termination where required (but not less than thirty
(30) calendar days following delivery of the Notice of Termination, except that
termination for Cause may be effective immediately) or in any other case upon
ceasing to perform services to the Company; provided that if within twenty (20)
calendar days after any Notice of Termination one party notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date finally determined to be the Date of Termination, either by written
agreement of the parties or by a binding and

 

7

--------------------------------------------------------------------------------


 

final arbitration decision.  In the event that a dispute exists concerning the
Date of Termination, you shall continue to receive your full compensation
(including participation in all benefit and insurance plans in which you were
participating) in effect when the notice giving rise to the dispute was given,
until the Date of Termination is finally determined.  In such event, you will be
required to reimburse the Company for all compensation received beyond the
finally determined Date of Termination either by direct cash reimbursement
within thirty (30) calendar days of resolving the conflict or by appropriately
reducing your remaining benefits to be received under the terms of this
Agreement.

 

(g)           Earned Bonus Amount.  For any year prior to the year during which
a Change of Control occurs, your “Earned Bonus Amount” means your actual bonus
for that year.  For the year during which a Change of Control occurs, your
“Earned Bonus Amount” means your total potential bonus for the year as
determined under the 2005 Executive Bonus Plan or applicable successor bonus
plan (the “Bonus Plan”), according to the business performance metric achieved,
and prorated to reflect your length of service during the Bonus Plan year.  For
any year following the year during which a Change of Control occurs, your
“Earned Bonus Amount” means the greater of (i) your actual bonus for the year
prior to the year during which the Change of Control occurs and (ii) your total
potential bonus for the year as determined under the Bonus Plan, according to
the business performance metric achieved, and prorated to reflect your length of
service during the Bonus Plan year.

 

4.             Compensation Upon Separation from Service Following a Change of
Control.

 

(a)           Accrued Benefits.  In the event that you separate from service for
any reason during the Term of this Agreement following a Change of Control of
the Company, you shall receive your Accrued Benefits through the Date of
Termination to the extent unpaid.  For purposes of this Agreement, your “Accrued
Benefits” shall include the following:

 

(i)            All base salary for the time period ending with your Date of
Termination, at the rate in effect at the time Notice of Termination is given or
on the Date of Termination if no Notice of Termination is required;

 

(ii)           A bonus payment equal to one hundred percent (100%) of the
greater of (A) your target bonus for the year in which the Date of Termination
occurs, prorated based upon the ratio of the number of months (full credit for a
partial month) you were employed during that bonus year to the total months in
that bonus year, and (B) your Earned Bonus Amount for the year in which the Date
of Termination occurs, calculated as if the Date of Termination were the end of
that year for purposes of the Bonus Plan;

 

8

--------------------------------------------------------------------------------


 

(iii)          A cash equivalent of all unused vacation to which you were
entitled through your Date of Termination;

 

(iv)          Reimbursement for any and all monies advanced in connection with
your employment for reasonable and necessary expenses incurred by you on behalf
of the Company for the time period ending with your Date of Termination;

 

(v)           Your accrued benefit under the SPX Corporation Supplemental
Retirement Plan for Top Management; and

 

(vi)          All other amounts to which you are entitled under any compensation
or benefit plan, program, practice or policy of the Company in effect as of the
Date of Termination.

 

(vii)         Subject to Section 4(e), the payments provided for in
Section 4(a)(i), (ii), (iii), and (iv) above shall be made in a lump sum cash
payment as soon as administratively practicable (but in no event more than ten
(10) days) following your Date of Termination.  If the total amount of annual
bonus is not determinable on that date, the Company shall pay the amount of
bonus that is determinable and the remainder shall be paid in a lump sum cash
payment at the time such bonuses are paid generally and in all events within the
two and one-half (2½) months following the end of the calendar year in which the
bonus is earned.

 

(b)           Severance Benefits.  In the event that you separate from service
during the Term of this Agreement following a Change of Control, unless your
separation from service is (i) because of your death, Disability, or Retirement;
(ii) a termination by the Company for Cause; or (iii) a termination by you other
than for Good Reason, you shall receive, in addition to your Accrued Benefits,
the Severance Benefits.  For purposes of this Agreement, your “Severance
Benefits” shall include the following:

 

(i)            Your annual base salary at the rate in effect immediately prior
to the Change of Control of the Company or, if greater, at the rate in effect at
the time Notice of Termination is given, or on the Date of Termination if no
Notice of Termination is required, multiplied by two (2);

 

(ii)           An amount equal to two (2) times the greatest of (A) the highest
of your Earned Bonus Amounts for the three (3) years immediately preceding the
year in which the Date of Termination occurs (the “Year of Termination”) or
(B) your target bonus under the Bonus Plan for the Year of Termination or
(C) your Earned Bonus Amount for the Year of Termination, calculated as if

 

9

--------------------------------------------------------------------------------


 

the Date of Termination were the end of that year for purposes of the Bonus
Plan;

 

(iii)          For a two (2) -year period after your Date of Termination, the
Company will arrange to provide to you the same group health care coverage you
had prior to your Date of Termination, at the Company’s expense, which includes,
but is not limited to, hospital, surgical, medical, dental, and dependent
coverages.  For purposes of the retiree medical coverage, you will receive the
same number of additional years of credited service for computing your benefit
as normally computed under the terms of the retiree medical plan.  Health care
benefits otherwise receivable by you pursuant to this Section 4(b)(iii) shall be
reduced to the extent comparable benefits are actually received by you from a
subsequent employer during the two (2) -year period following your Date of
Termination, and any such benefits actually received by you shall be reported to
the Company.  To the extent the provision of health care benefits receivable by
you pursuant to this Section 4(b)(iii) extends beyond the COBRA continuation
period, such benefits will be provided in accordance with the requirements of
Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions);

 

(iv)          For a two (2) -year period after your Date of Termination, the
Company will arrange to provide to you, at the Company’s expense, life insurance
coverage in the amount of two (2) times your base salary in effect at your Date
of Termination and, at the end of the two (2) -year period, for the remainder of
your life the Company will provide to you life insurance coverage in the amount
of your base salary in effect at your Date of Termination provided that such
coverage will be provided in accordance with the requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions;

 

(v)           Under the Company’s Individual Account Retirement Plan and
Supplemental Retirement Plan for Top Management, you will receive immediate full
vesting as of your Date of Termination and receive two (2) additional full years
of service credit for computing your accrued retirement benefit under both
plans. Further, in computing the accrued retirement benefits under both plans,
two (2) years will be added to your actual age, and the definition of “Final
Average Pay” (base and bonus) shall be the greater of (A) your highest three
(3) -year average or (B) the sum of your actual base salary in effect at your
Date of Termination plus the greatest of the bonus amounts described in parts
(A), (B) and (C) of Section 4(b)(ii), above, with the additional benefits, to
the extent not payable under the Individual Account Retirement Plan, to be

 

10

--------------------------------------------------------------------------------


 

paid as an additional benefit under the Supplemental Retirement Plan for Top
Management;

 

(vi)          Under the Company’s Supplemental Retirement Savings Plan (the
“SRSP”), you will receive a cash lump sum payment of the full balance (vested
and unvested) of your Pre-2005 Account (as defined in the SRSP);

 

(vii)         Each stock option that you have been granted by the Company and
that is not yet vested shall become immediately vested and exercisable and shall
continue to be exercisable for the lesser of (A) two (2) years following your
Date of Termination or (B) the time remaining until the originally designated
expiration date, unless a longer exercise period is provided for in the
applicable plan or award agreement;

 

(viii)        Any contractual restrictions placed on shares of restricted stock
or other equity-based compensation awards that you have been awarded pursuant to
the Company’s 2002 Stock Compensation Plan shall lapse as of your Date of
Termination;

 

(ix)           (A)                              Notwithstanding any provision in
this Agreement to the contrary, in the event it shall be determined that any
payment or distribution by the Company to you or for your benefit (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 4(b)(ix)) (the “Total Payments”), would be subject
to the excise tax imposed by Code Section 4999 or any interest or penalties are
incurred by you with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then either:

 

(I)                                    the Severance Benefits payable to you
under this Section 4(b) shall be reduced to the minimum extent necessary so that
no amount of the Total Payments is subject to the excise tax imposed by Code
Section 4999, or

 

(II)                                the Total Payment will be made to you in
full,

 

whichever of the foregoing amounts, taking into account Excise Tax, results in
your receipt, on an after-tax basis, of the greatest amount of Total Payments,
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax.  In the event that then the Severance Benefits payable to you
under this Section 4(b) shall be reduced, the Company will reduce your Severance
Benefits, to the extent required, in the

 

11

--------------------------------------------------------------------------------


 

following order (but, in each case, only the portion thereof, if any, which has
been determined by the Company’s independent accountants to be an “Excess
Parachute Payment” within the meaning of Code Section 280G):  (i) the payment
described in Section 4(b)(i) of this Agreement, (ii) the payment described in
Section 4(b)(ii); and (iii) the payment described in Section 4(b)(v).  The fact
that your right to Severance Benefits may be reduced by reason of the
limitations contained in this Section 4(b)(ix) will not of itself limit or
otherwise affect any of your other rights other than pursuant to this Agreement.

 

(x)           To the full extent permitted by law, the Company shall indemnify
you (including the advancement of expenses) for any judgments, fines, amounts
paid in settlement and reasonable expenses, including attorneys’ fees, incurred
by you in connection with the defense of any lawsuit or other claim to which you
are made a party by reason of being or having been an officer, director or
employee of the Company or any of its subsidiaries.  In addition, you will be
covered by director and officer liability insurance to the maximum extent that
such insurance maintained by the Company from time to time covers any officer or
director (or former officer or director) of the Company.  Any costs and expenses
that are to be paid or reimbursed pursuant to the preceding provisions of this
Section 4(b)(x) shall be reimbursed in accordance with the requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions).

 

(xi)          You will be entitled to receive outplacement services, at the
expense of the Company, from a provider reasonably selected by you.  Such
outplacement services must be incurred by you no later than the end of the
calendar year that includes the second anniversary of your separation from
service.  If applicable, reimbursement of such expenses shall be made to you no
later than the end of the calendar year that includes the third anniversary of
your separation from service.

 

(xii)         To the extent that you prevail in any contest or dispute with
respect to any interpretation, enforcement or defense of your rights under this
Agreement by litigation or otherwise, the Company shall pay to you or reimburse
you for all legal fees and expenses incurred by you as a result of such contest
or dispute (including all such fees and expenses, if any, incurred in contesting
or disputing any separation from service or in seeking to obtain or enforce any
right or benefit provided by this Agreement or in connection with any tax audit
or proceeding to the extent attributable to the application of Code Section 4999
to any payment or benefit provided hereunder), provided that

 

12

--------------------------------------------------------------------------------


 

such fees and expenses that are to be paid or reimbursed pursuant to the
preceding provisions of this Section 4(b)(xii) shall be reimbursed in accordance
with the requirements of Code Section 409A and Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions); and

 

(xiii)        Subject to Section 4(e) and except as otherwise provided in this
Agreement, the  payments provided in Sections 4(b)(i), (ii), (v) (if a lump sum 
has been elected previously in accordance with the terms of the applicable
plan), (vi) and (xii) above shall be made in a lump sum cash payment as soon as
administratively practicable (but in no event more than ten (10) days) following
your separation from service.  If the total amount of annual bonus is not
determinable on that date, the Company shall pay the amount of bonus that is
determinable and the remainder shall be paid in a lump sum cash payment at the
time such bonuses are paid generally and in all events within the two and
one-half (2½) months following the end of the calendar year in which the bonus
is earned.  As all of the payments referenced in the first sentence of this
Section 4(b)(xiii) are included for purposes of determining the Gross-Up
Payment, the thirty (30)-day period identified above shall not preempt or
otherwise eliminate your right to receive any other payments to which you are
entitled under the terms of this Agreement and to receive additional Gross-Up
Payments based on such additional payments.

 

(c)                                  Notwithstanding any provision in this
Agreement to the contrary, if a Change of Control occurs and you separate from
service other than for Cause within six (6) months prior to the date on which
the Change of Control occurs and you assert in writing to the Board within
thirty (30) days following the Change of Control that such separation from
service (i) was at the request of a third party who had taken steps reasonably
calculated to effect the Change of Control, (ii) otherwise arose in connection
with or anticipation of the Change of Control, or (iii) would not have occurred
if the Change of Control were not anticipated, then for all purposes of this
Agreement your separation from service shall be deemed to have occurred
following the Change of Control and any payments owed to you hereunder as a
result of such Change of Control shall be paid to you within sixty (60) days
following the Change of Control, unless the Board determines in good faith that
your separation from service (i) was not at the request of a third party who had
taken steps reasonably calculated to effect the Change of Control, (ii) did not
otherwise arise in connection with or anticipation of the Change of Control, and
(iii) would have occurred if the Change of Control were not anticipated.

 

(d)                                 You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any

 

13

--------------------------------------------------------------------------------


 

payment provided for in this Section 4 be reduced by any compensation earned by
you as the result of employment by another employer after your Date of
Termination, or otherwise, with the exception of a reduction in your insurance
benefits as provided in Section 4(b)(iii), and as provided in Section 13.

 

(e)                                  If, at the time you become entitled to your
Accrued Benefits and your Severance Benefits under this Section 4, you are a
“specified employee” (as defined under  Code Section 409A), then,
notwithstanding any provision in this Agreement to the contrary, the following
provisions shall apply.

 

(i)                                     None of your Accrued Benefits and
Severance Benefits considered deferred compensation under Code Section 409A and
not subject to an exception or exemption thereunder shall be paid to you until
the date that is six (6) months after your separation from service or, if
earlier, the date of your death (the “Six -Month Delay Rule”). Any such Accrued
Benefits and Severance Benefits that would otherwise have been paid to you
during this six-month period (the “Six -Month Delay”) shall instead be
aggregated and paid to you no later than ten (10) days following the date that
is six (6) months after your separation from service (together with interest at
the interest credit rate provided in the SPX Corporation Individual Account
Retirement Plan).  Any Accrued Benefits and Severance Benefits to which you are
entitled to be paid under this Section 4 after the date that is six (6) months
after your separation from service shall be paid to you in accordance with the
applicable terms of Section 4.

 

(ii)                                  During the Six-Month Delay, the Company
will pay to you the applicable payments set forth in this Section 4, to the
extent any of the following exceptions to the Six-Month Delay Rule apply:

 

(A)                              the short-term deferral rule of Code
Section 409A and Treasury Regulation §1.409A-1(b)(4) (or any similar or
successor provisions) (including with the treatment of each payment as one of a
series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii)) (or any similar or successor provisions),

 

(B)                                payments permitted under the separation pay
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or
any similar or successor provisions), and

 

14

--------------------------------------------------------------------------------


 

(C)                                payments permitted under the limited payments
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or
any similar or successor provisions),

 

provided that the amount paid under this Section 4(e)(ii) will count toward, and
will not be in addition to, the total payment amount required to be made to you
by the Company under this Section 4 on account of your separation from service
and any applicable Company benefit plan.

 

(f)                                    The Company shall deliver to you a form
general release and waiver of claims in favor of the Company that is acceptable
to the Company (the “Release”) as soon as administratively feasible following
your separation from service.  Notwithstanding any provision in this Agreement
to the contrary, no payments pursuant to Section 4(a)(ii) or Section 4(b) shall
be made prior to the date that both (i) you have delivered an original, signed
Release to the Company and (ii) the revocability period (if any) has elapsed;
provided, however, that any payments that would otherwise have been made prior
to such date but for the fact that you had not yet delivered an original, signed
Release (or the revocability period had not yet elapsed) shall be made as soon
as administratively practicable but not later than the seventy-fourth (74th) day
following your separation from service.  If you do not deliver an original,
signed Release to the Company within ten (10) business days (or longer if
required by applicable law) after receipt of the same from the Company, (i) your
rights shall be limited to those made available to you under Section 4(a) above
(excluding Section 4(a)(ii)), and (ii) the Company shall have no obligation to
pay or provide to you any amount or benefits described in Section 4(a)(ii) or
Section 4(b), or any other monies on account of your separation from service.

 

5.                                       Successors; Binding Agreements.

 

(a)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof employing you to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms to which you would be entitled hereunder if you terminated your
employment for Good Reason following a Change of Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed your Date of Termination.

 

15

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement, to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

6.                                       No Funding of Benefits.  Nothing herein
contained shall require or be deemed to require the Company to segregate,
earmark, or otherwise set aside any funds or other assets to provide for any
payments to be made hereunder.  Your rights under this Agreement shall be solely
those of a general creditor of the Company.  However, in the event of a Change
of Control, the Company may deposit cash or property, or both, equal in value to
all or a portion of the benefits anticipated to be payable hereunder into a
trust, the assets of which are to be distributed at such times as are otherwise
provided for in this Agreement and are subject to the rights of the general
creditors of the Company.  The Company also may deposit additional amounts to
cover any administrative fees and expenses associated with the trust.

 

7.                                       Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all federal, state, city,
or other taxes as legally shall be required.  The Company may, at its option
(a) require you to pay to the Company in cash such amount as may be required to
satisfy such withholding obligations or (b) make other satisfactory arrangements
with you to satisfy such withholding obligations.

 

8.                                       Notice.  For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement.

 

9.                                       Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and such officer as may
be specifically designated by the Board.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Delaware.  The Company and you agree that the jurisdiction and
venue for any disputes arising under, or any action brought to enforce, or
otherwise relating to, this Agreement shall be exclusively in the courts in the
State of North Carolina, Mecklenburg County, including the Federal Courts
located therein or responsible therefor (should Federal jurisdiction exist), and
the Company and you hereby submit and consent to said jurisdiction and venue.

 

10.                                 Employment Rights.  This Agreement shall not
confer upon you any right to continue in the employ of the Company or its
subsidiaries and, except to the extent that benefits may become payable under
Section 4, above, shall not in any way affect the right of the Company or its

 

16

--------------------------------------------------------------------------------


 

subsidiaries to dismiss or otherwise terminate your employment at any time and
for any reason with or without Cause.

 

11.                                 No Vested Interest.  Neither you nor your
estate shall have any right, title or interest in any benefit under this
Agreement prior to the occurrence of all of the events specified herein as
necessary conditions to such right, title or interest.

 

12.                                 Prior Agreements.  This Agreement contains
the understanding between the parties hereto with respect to severance benefits
in connection with a Change of Control of the Company and supersedes any prior
such agreement between the Company (or any predecessor of the Company) and you. 
If there is any discrepancy or conflict between this Agreement and any plan,
policy and program of the Company regarding any term or condition of severance
benefits in connection with a Change of Control of the Company, the language of
this Agreement shall govern.

 

13.                                 Coordination with Employment Agreement. 
Payments and benefits under this Agreement shall be in lieu of or reduced by any
severance payments or benefits provided to the Executive under an Employment
Agreement or any other severance pay plan, policy or arrangement of the Company.

 

14.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

15.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

16.                                 Dispute Resolution.  Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) then in effect, in Charlotte, North Carolina in
accordance with the AAA’s National Rules for the Resolution of Employment
Disputes.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  However, you shall be entitled to seek in court specific
performance of your right, pursuant to Section 3(f), above, to be paid until the
Date of Termination during the pendency of any dispute or controversy arising
under or in connection with this Agreement.  You acknowledge that by accepting
this arbitration provision you are waiving any right to a jury trial in the
event of a covered dispute.  The arbitrator may, but is not required to, order
that the prevailing party shall be entitled to recover from the losing party its
attorneys’ fees and costs incurred in any arbitration arising out of this
Agreement.  The arbitrator will have the right only to interpret and apply the
provisions of this Agreement and may not change any of its provisions.  The
arbitrator will permit reasonable pre-hearing discovery of facts, to the

 

17

--------------------------------------------------------------------------------


 

extent necessary to establish a claim or a defense to a claim, subject to
supervision by the arbitrator.  The determination of the arbitrator will be
conclusive and binding upon the parties and judgment upon the same may be
entered in any court having jurisdiction thereof.  The arbitrator will give
written notice to the parties stating the arbitrator’s determination, and will
furnish to each party a signed copy of such determination.  Any arbitration or
action pursuant to this Section 16 will be governed by and construed in
accordance with the substantive laws of the State of Delaware and, where
applicable, federal law, without giving effect to the principles of conflict of
laws of Delaware.  The Company will not be required to seek or participate in
arbitration regarding any actual or threatened breach of any applicable
non-compete, non-solicitation, confidentiality or similar restrictive covenants
applicable to you, but may pursue its remedies in a court of competent
jurisdiction.

 

17.                                 Code Section 409A Compliance.  To the extent
any provision of this Agreement or action by the Company would subject you to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Company. It is intended that this Agreement will comply with Code Section 409A,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and this Agreement shall be
administered accordingly, and interpreted and construed on a basis consistent
with such intent. Each payment under Section 4 of this Agreement or any Company
benefit plan is intended to be treated as one of a series of separate payments
for purposes of Code Section 409A and Treasury Regulation
§1.409A-2(b)(2)(iii) (or any similar or successor provisions). This Agreement
may be amended to the extent necessary (including retroactively) by the Company
in order to preserve compliance with Code Section 409A. The preceding shall not
be construed as a guarantee of any particular tax effect for your compensation
and benefits.

 

18.                                 Payments to Estate.  The executor of your
estate shall be entitled to receive all amounts owing to you at the time of
death under this Agreement in full settlement and satisfaction of all claims and
demands on your behalf.  Such payments shall be in addition to any other death
benefits of the Company and in full settlement and satisfaction of all severance
benefit payments provided for in this Agreement.  In the event of your death or
a judicial determination of your incompetence, reference in this Agreement to
“you” will be deemed to refer, where appropriate, to your estate or other legal
representative.

 

18

--------------------------------------------------------------------------------


 

If this letter properly sets forth our agreement on the subject matter hereof,
kindly date, sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

 

EXECUTIVE ACCEPTANCE

 

SPX CORPORATION

 

 

 

/s/ Drew T. Ladau

 

 

By:

/s/Christopher J. Kearney

Drew T. Ladau

 

 

 

Christopher J. Kearney

 

 

 

 

 

Its:

Chairman, President and Chief
Executive Officer

 

 

 

 

 

Date:

April 22, 2009

 

19

--------------------------------------------------------------------------------